Per Curiam.
On the law as laid down by the trial court in the charge to the jury, we think- that the granting of the new trial on questions of fact was not *645erroneous. We find no abuse of discretion. It is, therefore, not incumbent upon us to determine the interesting question as to the effect of section 282-e of the Highway Law  which has been argued before us, and we are not to be taken as passing upon the construction of the law which was dealt with by the learned trial court in its opinion, which is reported in 132 Miscellaneous, 89. The order appealed from, therefore, should be affirmed, with costs. All concur. Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ. Order affirmed, with costs.